Citation Nr: 0114577	
Decision Date: 05/24/01    Archive Date: 05/30/01

DOCKET NO.  00-17 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for cause of death.

ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran had active service from September 1941 to 
December 1941 and from March 1945 to May 1945.  In connection 
with a claim for service connection for several disabilities, 
the veteran had claimed to be a prisoner of war for one day 
in December 1941.  The veteran had submitted several 
documents to corroborate his claim, including a certification 
from the Philippine Department of National Defense dated in 
August 1989.  The United States Army Reserve Personnel Center 
(ARPERCEN), however, certified that the veteran had no 
service as a prisoner of war.  U.S. service department 
findings as to the fact of service with the U.S. Armed Forces 
are made binding upon the Department of Veterans Affairs (VA) 
for purposes of establishing entitlement to benefits.  See 
Duro v. Derwinski, 2 Vet.App. 530 (1992).

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by a VA regional 
office (RO) in Manila, Philippines, which denied a claim for 
entitlement to service connection for cause of death.  The 
veteran expired on March 13, 1998.  The certificate of death 
reveals that the primary cause of the veteran's death was 
acute respiratory failure secondary to retained secretion, 
secondary to pneumonia.  Other significant conditions 
contributing to death were cerebrovascular accident, old, 
probable thrombosis of the left middle cerebral artery with 
right hemiparesis, upper gastrointestinal bleeding probably 
secondary to stress gastritis.


REMAND

Service medical records reveal that the veteran underwent a 
separation physical examination.  The medical report is 
undated.  The report reveals that the veteran had a history 
of malaria in 1943.  The report reflects that the physical 
examination was unremarkable.  Blood pressure was recorded as 
130/96 and sitting pulse was 82.

Dr. V.N.S.M. reported that between 1947 and 1955 he treated 
the veteran intermittently for kidney trouble, hypertension 
with a blood pressure of 200/110 and cirrhosis of the liver.  
Dr. S.M.'s medical certificate, dated in June 1977, reveals 
that he instituted proper medical management, but the 
veteran's physical condition remained unstable.

A medical certificate dated in July 1960 reveals that in 
September 1957 the veteran suffered complete, compound, 
double fractures of his tibia and fibula, left involving the 
junction of the middle and lower thirds of the two bones, in 
a vehicular accident.  He was hospitalized for nine months at 
"VLGH."  Although the fractures had healed by July 1960, 
the veteran continued to have pain that rendered him 
incapable of walking and running for long distances.

A medical certificate by Dr. E.M.C., dated in January 1994, 
indicates that he had been treating the veteran since 
November 1992, for high blood pressure, upper respiratory 
infection, arthritis, anemia, kidney and liver disease, high 
cholesterol, and dizziness.  The certificate further reveals 
that the veteran was "fully medically disabled" because of 
his various illnesses.

A letter from Dr. K.K.L., dated in April 1999, discloses that 
Dr. L. examined the veteran in May 1996.  The letter reflects 
that the veteran had a history of pigmented nodular lesion 
over the right heel area.  According to family history, the 
nodular lesion originated when the veteran received a stab 
wound during the war.  The lesion grew to 1.5 centimeters.  A 
biopsy revealed that the lesion was malignant melanoma, which 
had also metastasized to the groin lymph node.  The letter 
also indicates that Dr. L. last saw the veteran in June 1996, 
at which time Dr. L recommended Interferon treatment as an 
adjuvant therapy.

Medical records from Q. Medical Center reveal that the 
veteran was admitted as an inpatient in December 1996 for 
treatment of skin cancer.  He received an injection of 
Intron-A that he tolerated well.  The record reveals that he 
was released as ambulatory with crutches on the day of 
treatment.

Post-service medical records reveal that the veteran was 
treated at VFP Outpatient Center on several occasions between 
August 1997 and February 1998.  The record reveals a 
diagnosis of left ventricular hypertrophy, left atrial 
abnormality, and chronic pericarditis.

A joint affidavit signed by M.M.M., Sr. and F.M.D. reflects 
that the veteran was wounded in his right heel by a bayonet 
during World War II.  Layperson(s) applied herbal treatment 
to the wound, which later developed into a cyst.  The 
affidavit also reflects that the veteran had "malignant 
malaria," "beriberi," "dysentery," "prostrate 
inflammation" and "pneumonia."  M.M.M. Sr. and F.M.D. 
identify themselves only as residents of Posorrubia, 
Pangasinan.  The affidavit reflects no claims by M.M.M. Sr. 
or F.M.D. to any medical qualifications or credentials.

The Board notes an undated memorandum by the adjudication 
officer with the subject line, "Credibility of Evidence Dr. 
V.N. S. M. MD."  The memorandum reflects that Dr. S.M. is a 
regular contributor of medical statements in support of VA 
claimants.  The regional office (RO) has made numerous 
requests for contemporaneous medical records on various 
claimants and was told that all such records were destroyed 
by fire in 1983.  The RO has concluded that any of Dr. S.M.'s 
accounts of medical treatment prior to 1983 are based solely 
on memory and are unsubstantiated by clinical records.

The Board also notes that the RO requested records from S.F. 
Medical Center, Honolulu, Hawaii.  The Board, however, could 
not locate the records in the file except for two pages of 
discharge instructions, which the appellant submitted.

In light of the new legislative changes set forth below, the 
Board finds that additional development is necessary for 
disposition of the claim.  First, the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (hereinafter VCAA) eliminates the requirement that a 
claimant come forward with a well-grounded claim.  The RO 
denied the claim in its rating determination and statement of 
the case as not well grounded based primarily upon the lack 
of medical evidence demonstrating a causal link between 
service and a disability that caused or contributed 
substantially and materially to cause death.  Although this 
determination was in accordance with the law in effect at the 
time the RO adjudicated the claim, the recent legislative 
change has eliminated the concept of a well-grounded claim.  
Thus, the RO must again review the claim in light of the new 
law.

In addition, the VCAA contains extensive provisions modifying 
the adjudication of all pending claims.  Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  The salient features of the new 
statutory provisions (and where they will be codified in 
title 38 United States Code) may be summarized as imposing 
the following obligations on the Secretary: 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall

(a) identify the records the Secretary is unable to 
obtain
(b) briefly explain the efforts that the Secretary made 
to obtain those 
      records; and
(c) describe any further action to be taken by the 
Secretary with respect to 
      the claim (38 U.S.C.A. § 5103A(b)(2)).

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3)).

(8) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:

(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)).
(b) Records of relevant medical treatment or 
examination of the claimant at Department health-care 
facilities or at the expense of the Department, if the 
claimant furnishes information sufficient to locate 
those records (38 U.S.C.A. § 5103A(c)(2)).
(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)).

(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] 
if the evidence of record before the Secretary, taking 
into consideration all information and lay or medical 
evidence (including statements of the claimant)-
  	(i) contains competent evidence that the claimant 
has a current 
 	disability, or persistent or recurrent symptoms of 
disability; and
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g)).

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

In this matter, it appears to the Board that under the VCAA 
the RO must determine whether the two pages submitted by the 
claimant represent the complete records from the S.F. 
Hospital, and the RO must make a determination as to whether 
the requirements of the VCAA have been satisfied with regard 
to these records in accordance with (6) above.      

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following development:

1.  The appellant has the right to 
submit additional evidence and argument 
on the matter or matters that the Board 
has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  The appellant should be asked to 
identify sources of pertinent medical 
treatment and to provide as much 
specific information as feasible 
pertaining to the veteran's medical 
providers, including identifying 
information, addresses, and dates of the 
veteran's reported treatment.  The RO 
should then take appropriate action to 
obtain such records, including the 
records of S.F. Hospital, Honolulu.   

In accordance with the VCAA, the RO must 
make every reasonable effort to obtain 
relevant, nongovernment records the 
appellant has adequately identified.  If 
the RO is unable to obtain such records, 
it must provide the notice described in 
(6) above.  

3.  After the completion of any 
development deemed appropriate in 
addition to that requested above, as 
well as any notification requirements 
under the VCAA, the RO should 
readjudicate the issue of entitlement to 
service connection for cause of death in 
light of the VCAA.

4.  Thereafter, if the benefits sought on 
appeal remain denied, the appellant and 
her representative should be furnished a 
supplemental statement of the case, and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome as to this issue.  The appellant need take no action 
until otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




